Case 2:20-cv-04235-GW-E Document 84 Filed 01/21/21 Page 1 of 1 Page ID #:649



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    BRUNNER ACCOUNTING                      Case No. CV 20-4235-GW-Ex
        GROUP,
  12
                           Plaintiff,
  13                                              ORDER TO DISMISS WITH
              v.                                  PREJUDICE
  14
        SILICON VALLEY BANK, et al.,
  15
                           Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
       Each party will bear its own attorneys’ fees and expenses.
  21
             IT IS SO ORDERED.
  22

  23
       Dated: January 21, 2021
  24
                                             _________________________________
  25
                                             HON. GEORGE H. WU,
  26                                         UNITED STATES DISTRICT JUDGE
  27

  28
